           Case 1:20-cv-03298-LGS Document 25 Filed 08/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 HERMANT PATEL, M.D., P.C.,                                   :
                                              Plaintiff,      :
                                                              :   18 Civ. 10227 (LGS)
                            -against-                         :
                                                              :        ORDER
 THEJASWI BANDIKATLA, M.D.,                                   :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the parties filed a joint letter (Dkt. 105) outlining their remaining discovery

disputes; it is hereby

        ORDERED that, for substantially the same reasons stated by the prevailing party:

        (1)      Plaintiff's application for Defendant to produce documents listed in document

                 request No. 16 is DENIED.

        (2)      Plaintiff's application for Defendant to produce documents listed in document

                 request No. 87 is DENIED.

        (3)      Plaintiff's application for Defendant to produce additional documents listed in

                 document request No. 89 is DENIED.

        (4)      Plaintiff's application for Defendant to produce documents listed in document

                 request No. 94 is GRANTED in part. Defendant shall produce documents to the

                 extent she relies upon then to establish her alleged damages.

        (5)      Paragraph 5 of the Order at Dkt. 104 is stricken and replaced with the below

                 paragraph:

                          ORDERED that by, August 18, 2020, Defendant shall produce (i) any

                 complaint by Defendant against Plaintiff lodged with a governmental agency or
        Case 1:20-cv-03298-LGS Document 25 Filed 08/17/20 Page 2 of 2




            (ii) the Bates number of any such document previously produced.


Dated: August 17, 2020
       New York, New York
